                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION



J.S.T. CORPORATION,

       Plaintiff,

v.                                                                      Case No. 15-13842

ROBERT BOSCH LLC,                                                     HON. AVERN COHN
f/k/a ROBERT BOSCH
CORPORATION,
ROBERT BOSCH GMBH, and
BOSCH AUTOMOTIVE PRODUCTS
(SUZHOU) CO., LTD.,

      Defendants.
___________________________________/

                                  ORDER
           ADOPTING REPORT AND RECOMMENDATION NO. 8 (Doc. 370)
                                   AND
          DENYING JST’S MOTION TO AMEND THE COMPLAINT (Doc. 300)

                                             I.

       This is a misappropriation of trade secrets case. Plaintiff, J.S.T. Corporation

(“JST”), is suing Defendants, Robert Bosch LLC, Robert Bosch GmbH, and Bosch

Automotive Products Co., Ltd. (collectively, “Bosch”).

       The Court appointed an Expert Advisor to deal with discovery and other matters.

(Doc. 191). The Expert Advisor issued a Report and Recommendation No. 8 (Doc. 370)

regarding JST’s motion to amend, Doc. 300. The Expert Advisor recommends that the

motion be denied and recommends a finding that the motion was not brought in bad faith.

The parties did not lodge any objections with the Expert Advisor.
                                          II.

      The Court, having considered the matter, agrees with the recommendations of the

Expert Advisor. Accordingly, Report and Recommendation No. 8 is ADOPTED as the

findings and conclusions of the Court. JST’s motion to amend the complaint is DENIED.

      SO ORDERED.


                                                S/Avern Cohn
                                                AVERN COHN
                                                UNITED STATES DISTRICT JUDGE

Dated: 5/6/2019
      Detroit, Michigan




                                          2
